 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   GINA TOMASELLI, CSBN 267090
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5602
 7          Facsimile: (415) 744-0134
            E-Mail: Gina.Tomaselli@ssa.gov
 8          Attorneys for Defendant

 9
                                    UNITED STATES DISTRICT COURT
10
                            EASTERN DISTRICT OF CALIFORNIA - FRESNO
11

12   DIANA TORRES APARICIO,                          )
                                                     )   Case No. 1:18-cv-00777-SKO
13                         Plaintiff,                )
            v.                                       )   STIPULATION AND ORDER FOR
14                                                   )   EXTENSION OF TIME
     NANCY A. BERRYHILL,                             )
15   Acting Commissioner of Social Security,         )   (Doc. 18)
                                                     )
16                         Defendant.                )
                                                     )
17
18
            IT IS HEREBY STIPULATED, by and between Diana Torres Aparicio (Plaintiff) and Nancy
19
     A. Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective
20
     counsel of record, that Defendant shall have an extension of time of fourteen (14) days to file her
21
     Opposition to Plaintiff’s Opening Brief. The current due date is February 8, 2019. The new date will
22
     be February 22, 2019. An extension of time is needed because the attorney responsible for briefing this
23
     case recently returned to full-time duty after an extended medical leave and requires additional time to
24
     consider the issues in this case. This request is made in good faith with no intention to unduly delay the
25

26

27

28                                                       -1-
 1   proceedings. The parties further stipulate that the Court’s Scheduling Order shall be modified

 2   accordingly.

 3                                                Respectfully submitted,
 4   Date: February 7, 2019                       By: /s/ Jonathan Omar Pena *
                                                  JONATHAN OMAR PENA
 5
                                                  Attorney for Plaintiff
 6                                                (*As authorized by e-mail on February 7, 2019)

 7
     Date: February 7, 2019                       MCGREGOR W. SCOTT
 8                                                United States Attorney
 9                                                /s/ Gina Tomaselli
10                                                GINA TOMASELLI
                                                  Special Assistant United States Attorney
11
                                                  Attorneys for Defendant
12

13                                                ORDER

14
            Pursuant to the parties’ above “Stipulation for Extension of Time,” IT IS HEREBY ORDERED
15
     that Defendant shall have until February 22, 2019, to file her response to Plaintiff’s Opening Brief. All
16
     other dates in the Scheduling Order (Doc. 7) shall be extended accordingly.
17
18
            IT IS SO ORDERED.
19

20
            Dated:    February 8, 2019                           /s/   Sheila K. Oberto               .
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24
25

26

27

28                                                     -2-
